Order entered December 16, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01179-CV

                            IN THE INTEREST OF J.L.H.


                   On Appeal from the 330th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. 93-2714-Y

                                      ORDER
                    Before Justices Lang-Miers, Brown, and Schenck

      Appellee Frances Reese’s December 1, 2015 Motion for Frivolous Appeal and Damages

is DENIED.


                                                 /s/   DAVID J. SCHENCK
                                                       JUSTICE